DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/254804 (hereinafter ‘804), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the claimed details of the grinding tool are not supported by the ‘804 application. ‘804 does not describe a plurality of fingers and a plurality of abrasive segments (claims 10, 23), applying force to the underwater pipe (claim 10), engaging the abrasive segments with the .
Claim Objections
Claims 10, 13, and 17 are objected to because of the following informalities: Claim 10 recites “to apply force to underwater pipe” in the 13th line. This should read “to apply force to the underwater pipe.” Claim 13 recites “a arc center” in the second line. This should read “an arc center.” Claim 17 recites “the each arcuate abrasive pad segment” in the first and second lines. This should read “each arcuate abrasive pad segment.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the plurality of abrasive pads" in the last lines. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, this will be interpreted as “the plurality of abrasive segments,” as this appears to be applicant’s intent. 
Claims 12-14 are rejected as indefinite due to their dependency upon rejected claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16-21, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thayer (US 2064577, previously cited) in view of Exley et al (US 6290431, previously cited) and further in view of Yamashita (JP 62-259759, previously cited).
Regarding claim 10, Thayer teaches a method of removing coating from an outer surface of an underwater pipe, the method comprising arranging a tool (80) adjacent an outer surface 
Regarding claim 11, Thayer, as modified, teaches all the elements of claim 10 as described above. Thayer further teaches rotating the tool further comprises: receiving an elongate shaft (71) of the tool in a tool holder (60) of a machine; and rotating the tool holder, the elongate shaft, the plurality of fingers (of Yamashita), and the plurality of abrasive segments (of Yamashita) with the machine (rotation described in claim 1 of Thayer).
Regarding claims 12-14, Thayer, as modified, teaches all the elements of claim 11 as described above. Yamashita further teaches the segments are arcuate in shape (fig 4); wherein each arcuate abrasive segment defines an arc having an arc center and a radius extending between the arc center and the arc (fig 4; see R2 with center S1), and wherein the rotating the tool relative to the workpiece comprises rotating the elongate shaft about a longitudinal axis of the elongate shaft with the arc centers displaced from the longitudinal axis (fig 4; central axis of rotation is offset from arc centers s1-s6); wherein the arc centers of the segments are displaced from each other (see centers s1-s6, each displaced from each other).
Regarding claims 16-17, Thayer, as modified, teaches all the elements of claim 10 as described above. Yamashita further teaches the segments are arcuate in shape (fig 4); wherein each arcuate abrasive pad segment includes a convex edge and a concave edge (fig 4; outer and inner edges of element 6). 
Regarding claim 18, Thayer, as modified, teaches all the elements of claim 10 as described above. Thayer does not teach viewing the underwater pipe between the working ends of the plurality of fingers with an underwater camera. However, Exley further teaches using an underwater camera to view a machining operation on the underwater pipe (col 7, lines 29-35). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to view the underwater pipe between the working ends of the plurality of fingers of Yamashita with an underwater camera in order to achieve the predictable result of confirming that the machining process is completed as taught by Exley (col 7, lines 29-35).
Regarding claim 19, Thayer, as modified, teaches all the elements of claim 18 as described above. Thayer further teaches coupling the tool to an underwater machine (fig 1). While not explicitly teaching coupling the underwater camera to the underwater machine, Exley, which discloses the use of an underwater camera, teaches the camera used in conjunction with the machining tool and underwater machine (col 7, lines 29-35). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to couple the underwater camera to the underwater machine to achieve the predictable result of allowing the camera and tool to both be moved and located near the 
Regarding claims 20 and 21, Thayer, as modified, teaches all the elements of claim 10 as described above. Yamashita further teaches fastening each abrasive segment to the respective working end of the plurality of fingers with a fastener (22). Yamashita only teaches a single fastener. However, it has been held that duplication of parts is an obvious matter for a person having ordinary skill in the art (MPEP 2144.04 VI B). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to use a pair of fasteners to the abrasive segments of Yamashita in order achieve the predictable result of increasing the holding strength of the abrasive segments. 
Regarding claim 23, Thayer teaches a method of removing a coating from an outer surface of an underwater pipe, the method comprising arranging a tool (80) adjacent an outer surface of a pipe (fig 2; tool 80 adjacent outer surface of pipe 10), rotating the tool relative to the pipe (claim 1), wherein upon rotation, the tool engages with the outer surface of the pipe. Thayer does not teach specifically removing fusion bonded epoxy, the pipe being underwater, submerging the tool, or using a camera to view the pipe. Exley teaches a method of removing fusion bonded epoxy coating (col 6, lines 7-12) from a surface of an underwater pipe (abstract) and using a camera to view the pipe (col 7 lines 29-35). It would have been obvious for a person having ordinary skill in the art at the time of the invention to employ the method of Thayer on fusion bonded epoxy on an underwater pipe as taught by Exley, necessitating submersion of the tool underwater, in order to achieve the predictable result of removing the coating to prepare the underwater pipe for tapping as taught by Exley (abstract; col 2 lines 7-12). It would .
Response to Arguments
Applicant's arguments filed 5 Feb 2021 have been fully considered but they are not persuasive. Applicant argues that new claim 23 is supported by the provisional application 61/254804. Examiner respectfully disagrees, as claim 23 contains many of the same limitations as claim 10, which are similarly unsupported. See “Priority” section above for detailed . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723